

116 SRES 200 ATS: Authorizing the taking of a photograph in the Senate Chamber.
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 200IN THE SENATE OF THE UNITED STATESMay 9, 2019Mr. Blunt (for himself and Ms. Klobuchar) submitted the following resolution; which was considered and agreed toRESOLUTIONAuthorizing the taking of a photograph in the Senate Chamber.That paragraph 1 of rule IV of the Rules for the Regulation of the Senate Wing of the United States Capitol and Senate Office Buildings (prohibiting the taking of pictures in the Senate Chamber) be temporarily suspended for the sole and specific purpose of permitting the Senate Photographic Studio to photograph the Senate in actual session on Tuesday, May 14, 2019, at the hour of 2:15 p.m.2.The Sergeant at Arms of the Senate is authorized and directed to make the necessary arrangements therefore, which arrangements shall provide for a minimum of disruption to Senate proceedings.